Citation Nr: 1712463	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  11-28 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type II to include as due to herbicide agent exposure.  


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran had active service from June 1968 to April 1972 and from July 1972 to April 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2014, the Board remanded the appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is needed to ensure that the Veteran is afforded every possible consideration.  The February 2010 Personnel Information Retrieval System (PIES) included the dates of February 16, 17, and 18, 1969, as dates that the Veteran's assigned ship was in the official waters of the Republic of Vietnam.  However, the May 2016 National Archives and Records Administration (NARA) report did not consider these dates in its deck log review of the ship.  Additional search efforts are therefore required.  Cf. Gagne v. McDonald, 27 Vet. App. 397, 403 (2015) (requiring VA to search records for multiple 60 day periods rather than requiring a veteran to identify a particular 60 day period).  The AOJ should contact NARA to review the USS Lyman K. Swenson deck logs for February 16, 17, and 18, 1969, and report their findings.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Archives and Records Administration (NARA) or similar records custodian to verify the USS Lyman K. Swenson (DD 729) ported in Da Nang Harbor or sent any shore parties to Vietnam during February 16, 17, and 18, 1969.  All search efforts and responses must be associated with the record.  

2.  Thereafter, readjudicate the appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




